Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 15(b):	61d
Figure 17:	31d

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

CLEANING DEVICE INCLUDING CLEANING BLADE PRESSED BY A PLURALITY OF SPRINGS


The disclosure is objected to because of the following informalities:
In paragraph [0001], line 4, change “facsimile machines” to --- facsimile machine ---.
In paragraph [0003], line 5, change “the housing” to --- a housing ---.
In paragraph [0021], line 2, change “the compression coil spring” to --- a compression coil spring ---.
In paragraph [0027], line 1, change “mounting tool” to --- assembling tool ---.

In paragraph [0035], lines 2 and 6, change each occurrence of “secondary” to --- pre-secondary ---.
In paragraph [0035], line 7, change “181” to --- 171 ---.
In paragraph [0037], line 14, change “a belt cleaning device” to --- the belt cleaning device ---.
In paragraph [0038], line 2, reference is made to a cleaning roller 113, however, neither the cleaning roller nor the reference numeral appear to be shown in the figures.
In paragraph [0043], line 2, reference is made to a bearing member 113, however, reference numeral 113 was used in paragraph [0038], line 2, to identify a cleaning roller.
In paragraph [0048], line 28, “direction to outsides” should be rewritten in a more grammatically correct form.
In paragraph [0049], lines 1, 4, and 5, change “43” to --- 44 ---.
In paragraph [0053], line 3, change “11” to --- 111 ---.
In paragraph [0055], lines 4-5 and 16, after “operation length” insert --- L ---.
In paragraph [0061], line 7, change “averaged” to --- average ---.
In paragraph [0070], line 18, change “6” to --- 5 ---.

In paragraph [0072], line 4, change “(a9” to --- (a) ---.
In paragraph [0073], line 3, change “56” to --- 56b ---.
In paragraph [0074], line 4, delete --- 10 ---.
In paragraph [0074], line 9, change “second coil portion” to --- second contact portion ---.
In paragraph [0074], lines 18 and 21, change “56” to --- 56d ---.
In paragraph [0074], line 27, after “portion” insert --- 56d ---.
In paragraph [0074], line 30, delete --- 10 ---.
In paragraph [0077], line 4, change “10 side will” to --- side will ---.
In paragraph [0078], line 14, delete --- 55 ---.
In paragraph [0079], line 4, delete --- 10 ---.
In paragraph [0080], line 7, delete --- 10 ---.
In paragraph [0081], line 14, change “101 against” to --- 1 against ---.
In paragraph [0082], line 2, delete --- 55 ---.
In paragraph [0083], line 4, delete --- 10 ---.
In paragraph [0084], lines 2-3, change “contact portion 55 side” to --- second contact portion side ---.
In paragraph [0084], line 4, delete --- 55 ---.

In paragraph [0086], line 27, change “axis” to --- connecting axis ---.
In paragraph [0087], lines 2 and 15, delete --- 5 ---.
In paragraph [0087], line 10, delete --- 2 ---.
In paragraph [0087], lines 16-17 and 18, change “first supporting portion” to --- plate ---.
In paragraph [0087], lines 17-18 and 19-20, change “second supporting portion” to --- swing plate ---.
In paragraph [0090], line 21, change “41” to --- 4 ---.
In paragraph [0092], line 14, change “tolerance” to --- crossing ---.
In paragraph [0092], line 17, delete --- 10 ---.
In paragraph [0094], lines 10, 11, and 13, delete -- 10 --.
In paragraph [0097], line 1, delete --- further ---.
In paragraph [0102], line 2, change “6a” to --- 5a ---.
In paragraph [0105], line 10, change “guiding pin free end” to --- slidable member seating portion ---.
In paragraph [0106], line 1, change “a pressing” to --- the pressing ---.
In paragraph [0106], line 4, change “on a” to -- on the --.
In paragraph [0106], line 9, change “32” to --- 34 ---.
In paragraph [0108], line 5, after “through hole” insert --- 30 ---.

In paragraph [0113], line 3, change “that the” to --- that a ---.
In paragraph [0113], line 4, change “from the” to --- from an ---.
In paragraph [0113], line 5, delete --- 10 ---.
In paragraph [0114], line 5, change “assembly 10 side than” to --- assembly side more than ---.
In paragraph [0115], line 7, change “swing hole” to --- supporting hole ---.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2, delete --- cleaning ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10, lines 6 and 7, “said first accommodation portion” and “said second accommodation portion” lack proper antecedent basis.  It is suggested that the claim dependency be changed to --- Claim 9 ---.
Claim 11, lines 1-2 and 3, “said preventing portion” lacks proper antecedent basis.  It is suggested that the claim dependency be change to --- Claim 10 ---.
Claim 12, lines 2-3 and 3, “said first accommodation portion” and “said second accommodation portion” lack proper antecedent basis.  It is suggested that the claim dependency be changed to --- Claim 9 ---.

Allowable Subject Matter
	Claims 1-9 and 13-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a cleaning device including: a cleaning blade configured to remove toner from a surface of a rotatable member in contact with the surface of the rotatable member; a supporting portion supporting the cleaning blade; a housing configured to swingably hold the supporting portion; and a blade pressing spring provided between the supporting portion and the housing and pressing the supporting portion so as to press the cleaning blade against the rotatable member, wherein the blade pressing spring includes: a first coil portion formed of a single wire material and provided between the supporting portion and the housing so as to be capable of being expanded and contracted; a second coil portion provided between the supporting portion and the housing so as to be capable of being expanded and contracted; and a connecting portion connecting the first coil portion and the second coil portion, and wherein the first coil portion and the second coil portion are disposed side by side with respect to a direction crossing a center axis direction of the first coil portion.

Claims 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al disclose a cleaning device having a plurality of springs for enhancing a pressing force applied to a blade.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 23, 2022